DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This Communication is a Non-Final in response to the Application filed on the 26th day of October, 2020. Currently claims 1-20 are pending. No claims are allowed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-20 are directed to a system, method, and non-transitory computer readable storage medium. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Although Claims 1, 8, and 15, are directed to different statutory categories, the claims are substantially similar and addressed together below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in 
Examiner notes that claims 1, 8, and 15, recite processes directed to concepts that are performed mentally and a product of human mental work. Examiner notes that long before modern computers were invented, IP attorney, inventors, etc., have been accessing patent related information, analyzing the information in order to determine various conditions and statuses, and determining actions based on the analyzed information. Furthermore, patent portfolios and groups have been analyzed long before the inventions of computers as well. The instant application is directed to adding a raw score of a main independent claim (IC) of a patent to an IC score data point set; adding the raw patent score to a patent score data point set; calculating summary statistics for the IC score data point set and the patent score data point set; calculating IC data point statistics for the raw score of the main IC and grade of raw IC score based on the summary statistics for the IC score data point set; calculating patent data point statistics for the raw patent score based on the summary statistics for the patent score data point set; calculating a grade of raw patent score based on the patent data point statistics; and displaying the grade of the raw patent score. Because the limitations closely follow the steps of patent prosecution and patent portfolio management, specifically organizing the patents information into based on scores related to the claim language, scoring the patents based on the claim language, and generating a report or summary including the scored information involved human judgments, observations, and evaluations, that can be practically or reasonably performed in the human mind, the claims recite an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.

The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [4] supports this conclusion in that the system and method “analysis of the claims of the patent”. Accordingly, the Examiner submits claims 1, 
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most of the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions (patent assessment/idea assessment) and mental process (idea assessment/ patent information assessment) on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processor” recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Accordingly, the claimed “computer system” read in light of the specification includes any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “processor”, (e.g., processor, communication interfaces, user 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 8, and 15, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1, 8, and 15, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 2-7, 9-14, and 16-20 are directed to further embellishments of the abstract idea of assessing patent information and do not amount to significantly more as well as being directed to data processing and transmission which the courts have recognized as insignificant extra-solution activities in that claims are directed to gathering information for analysis (see at least M.P.E.P. 2106.05 (g)). 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by U.S. Patent Application Publication No. 20090259506 to Barney.
Referring to Claims 1, 8, and 15, Barney discloses a method, system, and non-transitory computer-readable medium, comprising: 
adding a raw score of a main independent claim (IC) of a patent to an IC score data point set; and
adding the raw patent score to a patent score data point set; 
Specifically, Barney discloses a method and system for adding a raw score of a main independent claim of a patent to an independent claim score data point set (see at least Barney: ¶ 35 and 72, see also Fig. 11).
calculating summary statistics for the IC score data point set and the patent score data point set; 
calculating IC data point statistics for the raw score of the main IC and grade of raw IC score based on the summary statistics for the IC score data point set; 
calculating patent data point statistics for the raw patent score based on the summary statistics for the patent score data point set; 
calculating a grade of raw patent score based on the patent data point statistics; and 
displaying the grade of the raw patent score
Examiner notes that Barney discloses a system that calculates, summarizes, and displays score data related to independent claims and dependent claims where the individual claim scores are combined into the raw score of the claimed invention and represented in a statistical manner in the form of a grade (see at least Barney: Fig. 11, ¶ 35, 40, 42-43, 71, 73-74, 138, and 161-170).

Referring to Claims 2 and 9 (substantially similar in scope and language), Barney discloses the method of claim 1, the system of claim 8, and the non-transitory computer readable medium of claim 15, including comprising updating the metadata min and the metadata max (see at least Barney: ¶ 35, 39-40, 48, and 73).

Referring to Claims 3, 10, and 16 (substantially similar in scope and language), Barney discloses the method of claim 1, the system of claim 8, and the non-transitory computer readable medium of claim 15, including wherein the metadata is calculated for each IC in the patent (see at least Barney: Fig. 11, ¶ 35, 40, 42-43, 71, 73-74, 138, and 161-170).

Referring to Claims 4, 11, and 17 (substantially similar in scope and language), Barney discloses the method of claim 1, the system of claim 8, and the non-transitory computer readable medium of claim 15, including wherein the raw IC score is calculated using scored components of metadata for each IC in the patent (see at least Barney: Fig. 11, ¶ 35, 40, 42-43, 71, 73-74, 138, and 161-170).

Referring to Claims 5, 12, and 18 (substantially similar in scope and language), Barney discloses the method of claim 1, the system of claim 8, and the non-transitory computer readable medium of claim 15, including comprising calculating the data point statistics of the raw patent score after calculating the summary statistics for the raw patent score (see at least Barney: Fig. 11, ¶ 35, 40, 42-43, 71, 73-74, 138, and 161-170).

Referring to Claims 6, 13, and 19 (substantially similar in scope and language), Barney discloses the method of claim 1, the system of claim 8, and the non-transitory computer readable medium of claim 15, including comprising calculating the data point statistics of the raw IC score after calculating the summary statistics for the raw IC score (see at least Barney: Fig. 11, ¶ 35, 40, 42-43, 71, 73-74, 138, and 161-170).

Referring to Claims 7, 14, and 20 (substantially similar in scope and language), Barney discloses the method of claim 1, the system of claim 8, and the non-transitory computer readable medium of claim 15, including comprising calculating summary statistics against the patent score data point set (see at least Barney: Fig. 11, ¶ 35, 40, 42-43, 71, 73-74, 138, and 161-170).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689